                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:17-cr-31-MOC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                          ORDER
MAGGIE ELIZABETH SANDERS,              )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se Second Motion for

Compassionate Release/Reduction of Sentence, (Doc. No. 54).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                              Signed: October 30, 2020




      Case 3:17-cr-00031-MOC-DCK Document 55 Filed 10/30/20 Page 1 of 1
